Citation Nr: 0601033	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  05-37 154	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an April 
13, 1976, Board decision that denied entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Moving party represented by:  Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from September 1952 
to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
alleging clear and unmistakable error by the Board in an 
April 13, 1976, decision with respect to the denial of his 
claim for service connection for diabetes mellitus.

In a motion received in October 2005, the veteran requested 
revision of the Board's April 13, 1976, decision on the 
grounds of CUE.  In a November 2005 letter, the Board 
informed the veteran and his former representative that the 
Board had received the October 2005 petition for review of 
the April 13, 1976, Board decision on the basis of CUE, and 
that the motion had been docketed at the Board.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of serious illness.  See 
38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(b) (2005).  


FINDINGS OF FACT

1.  In its April 13, 1976, decision, the Board denied 
entitlement to service connection for diabetes mellitus.

2.  The April 13, 1976, Board decision denying entitlement to 
service connection for diabetes mellitus was based on the law 
and evidence then of record and constituted a reasonable 
exercise of rating judgment.



CONCLUSION OF LAW

Clear and unmistakable error is not shown in the April 13, 
1976, Board decision denying service connection for diabetes 
mellitus.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403, 20.1405 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA do not apply to a claim based on an 
allegation of clear and unmistakable error in a previous 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).  The Court held that an attempt to obtain benefits 
based on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process." Livesay v. Principi, 15 Vet. App. 
at 178.  An allegation of CUE does not represent a "claim," 
but rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.

The veteran and his representative contend that CUE exists in 
an April 13, 1976, Board decision which denied a claim by the 
veteran for entitlement to service connection for diabetes 
mellitus.  The evidence before the Board on April 13, 1976, 
consisted of the following:

Service medical records show that urinalysis at service 
entrance was negative for albumin or sugar.  In December 1952 
the veteran presented with complaints of fainting spells.  He 
indicated that he had experienced fainting spells for the 
prior two years, but that the episodes were not becoming more 
frequent.  He reported that the most recent episode occurred 
the morning after he worked guard duty, and he explained that 
he did not eat breakfast the morning of the fainting spell.  
The records show that he was seen later in December 1952 for 
fainting episodes, at which time he reported experiencing 
such episodes every week for the prior three years, usually 
when standing suddenly.  His blood pressure was 128/72, and 
he was diagnosed with question of vasomotor instability.  The 
service medical records are silent for any further reference 
to fainting episodes.  They show that he was treated in May 
1957 for complaints of dizziness after being struck by a 
baseball behind his left ear.  He was diagnosed with a mild 
brain concussion from the incident, and while he was 
hospitalized for a day for treatment, a urinalysis was 
negative for albumin or sugar.  At his discharge examination, 
urinalysis was negative for albumin or sugar, and evaluation 
of the endocrine system was reported as normal.

In October 1970, the veteran submitted a VA Form 21-526.  In 
an accompanying October 1970 statement, Dr. W. Duke indicated 
that the veteran had suffered from diabetes mellitus for 11 
years, or since the age of 24.

At a December 1970 VA examination, the veteran reported an 
11-year history of diabetes mellitus.  The examiner did not 
address the etiology of the disorder.

Service connection for diabetes mellitus was denied in a 
February 1971 rating decision.  

Received in May 1971 was a March 1970 medical history report 
from the veteran's then-place of employment, which noted that 
he had suffered from diabetes since at least 1966.

Also submitted in May 1971 were statements dating from 
January 1971 to May 1971 from prospective employers, and one 
from a former employer.  The prospective employers indicated 
that they would not hire the veteran because of his diabetes.  
The former employer indicated that the veteran would 
experience blackouts.  In a March 1972 statement, a state 
employment service indicated that it had been unable to find 
suitable employment for the veteran because of his condition.

The transcript of a May 1971 rating board hearing records the 
veteran's testimony that he was first diagnosed with diabetes 
in 1959, and that he experienced blackout spells up to three 
times each week.  The transcript of an April 1972 rating 
board hearing shows that he testified to wrecking a car in 
1959 when his blood sugar was low.  A friend of his testified 
as to the veteran's current condition.

Private hospital reports and medical records for the period 
from July 1971 to August 1971 indicate that the veteran was 
first diagnosed with diabetes in 1959.

In statements dated in August 1971, October 1971 and March 
1972, private physicians of the veteran provided information 
concerning the current severity of his diabetes.

In a November 1971 statement, Dr. Duke indicated that the 
veteran had suffered from diabetes since the age of 24.  

In a December 1971 statement, an acquaintance of the veteran 
addressed the current severity of the veteran's diabetes.

The report of a November 1973 VA examination shows that the 
veteran was diagnosed with juvenile-type diabetes mellitus.  
The examiner noted that the veteran was first diagnosed with 
diabetes in 1959, and that the symptoms associated with his 
diabetes included loss of consciousness.

In a September 1974 statement, Dr. D. Connell indicated that 
the veteran reported a history to him suggesting that the 
veteran's diabetes was service-connected.  In October 1974 
and March 1975 statements, Dr. Connell indicated that he had 
reviewed the veteran's service medical records, including the 
1952 entries previously described, and that he believed the 
veteran's fainting spells represented periods of diabetic 
coma.  He concluded that the veteran's diabetes was 
unquestionably service-connected.  In a June 1975 statement, 
he reiterated that, in his opinion, the veteran's diabetes 
mellitus unquestionably began in service.

Received in October 1974 was a May 1971 statement by Dr. R. 
Wescoat, who indicates that a glucose tolerance test in 
September 1959 revealed diabetes mellitus.  In a February 
1975 statement, he explained that he was under the impression 
that the test was ordered after sugar was discovered in the 
veteran's urine when tested at work.

Also submitted in October 1974 were two statements by service 
comrades indicating that they recalled the veteran fainting 
or in a dazed state.

In a December 1974 statement, Dr. J. Pratt reported the 
veteran's account of suffering frequent fainting attacks 
during service in 1952.  The veteran also reported that he 
was found to have glycosuria in 1959, and that subsequent 
glucose tolerance tests confirmed the presence of diabetes 
mellitus.  Dr. Pratt indicated that the veteran believed the 
fainting episodes in service were caused by diabetes.

In a March 1975 statement, the veteran indicated that his 
current physicians believed he should have received a glucose 
tolerance test in service in light of the fainting symptoms.

VA treatment records for June 1975 indicate that the veteran 
reported having had known diabetes since 1959.

The transcript of a December 1975 rating board hearing 
documents the veteran's contention that the fainting spells 
in service were symptomatic of diabetes.  He argued that his 
diabetes originated in childhood, but was aggravated by 
service.  He testified that he experienced dizzy spells 
throughout service, but that he was not placed on medication.  
He indicated that he was first treated and diagnosed by a 
physician with diabetes in 1959.  Dr. Connell testified that 
he believed the veteran had diabetes prior to service which 
continued in service, and was manifested in the form of 
fainting episodes.  He believed the diabetes was aggravated 
by service because service physicians failed to diagnose the 
disorder.  Dr. Connell noted that while the relationship 
between the fainting spells and diabetes had not been 
established, he believed it could have been established with 
proper testing.  Dr. Connell concluded that because of the 
fluctuating nature of the veteran's diabetes, the negative 
urinalyses in service did not necessarily rule out diabetes.

In the April 13, 1976, Board decision, the Board noted that 
the veteran contended, in essence, that the symptoms of 
blackouts and dizzy spells during service were symptoms of a 
diabetic condition which was not diagnosed until September 
1959.  The Board reviewed the service medical records showing 
negative urinalyses throughout service, and showing treatment 
for fainting spells in 1952, and for dizziness following a 
head injury in 1957.  The Board also reviewed the postservice 
lay and medical evidence documenting the severity of his 
diabetes more than a decade after service, as well as Dr. 
Connell's opinions expressed in the September 1974 and 
October 1974 statements, and in his December 1975 testimony.  
The Board additionally reviewed Dr. Wescoat's account of the 
discovery of the veteran's diabetes in 1959, as well as Dr. 
Pratt's December 1974 statement.  The Board also noted the 
two statements by service comrades as to the veteran's 
symptoms in service, as well as the veteran's December 1975 
testimony.

After review of the evidence of record, the Board concluded 
that while the veteran and Dr. Connell contended that the 
fainting spells in service represented the first 
manifestation of diabetes, those symptoms were not attributed 
to diabetes in service, and there were no findings indicative 
of diabetes in service.  The Board noted that urinalyses in 
service were negative for sugar, and concluded that in the 
absence of clinical findings, the fainting spells could not 
be arbitrarily attributed to diabetes.  The Board further 
concluded that the etiology of the fainting spells that had 
existed since childhood was not shown, and that there was 
insufficient evidence of record to show that they were 
related to diabetes mellitus.  The Board finally concluded 
that as the record did not demonstrate the presence of 
diabetes prior to service or during service, and as the first 
diagnosis of diabetes mellitus was made in September 1959, 
service connection was not warranted on the basis of 
incurrence or aggravation of diabetes during the veteran's 
period of service.  The Board specifically indicated that it 
had considered the one year presumption for service 
connection in denying the claim.  

In denying the claim, the Board determined in the Findings of 
Fact section of the decision that the veteran served from 
1952 to December 1957; that diabetes mellitus was not shown 
on entrance examination, during service, or on discharge 
examination; and that diabetes mellitus was first diagnosed 
in September 1959.  In the Conclusion of Law section, the 
Board found that diabetes mellitus was not incurred in or 
aggravated by service, and was not manifested to a degree of 
10 percent within the presumptive period.  The panel of Board 
members signing the decision included a physician.

The record shows that the veteran was notified of the April 
13, 1976, Board decision the same day.

The veteran and his representative contend that the Board's 
central rationale in denying service connection for diabetes 
mellitus was the absence of a diagnosis of diabetes in 
service or within one year of discharge from service.  They 
argue that the Board therefore erroneously concluded that a 
diagnosis of diabetes had to be shown within one year of 
discharge to invoke the presumption of service incurrence, in 
violation of VA regulations specifying only that the diabetes 
must be manifested to a compensable degree within the one 
year period.  They point out that the evidence before the 
Board included medical evidence of fainting spells in 
service, as well as an opinion linking those episodes to 
diabetes, and argue that the Board described the etiology of 
the fainting spells as unknown, and concluded that service 
incurrence could not be presumed because diabetes mellitus 
had not been diagnosed within one year following separation.  
The veteran and his representative argue that the Board 
therefore incorrectly applied the statutory or regulatory 
provisions extant at the time.  They argue that had the Board 
correctly applied the extant statutory or regulatory 
provisions, the outcome would have been manifestly different 
because 38 C.F.R. § 3.304(c) would have required the Board to 
conclude that the fainting spells were manifestations of 
diabetes mellitus.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411 (2005).  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or law, that when called to the attention 
of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) Review 
for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 
21, 1992.  For a Board decision issued on 
or after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents possessed by 
VA not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to prior final rating decisions, the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service ... the 
United States will pay to any veteran thus disabled... 
compensation....  38 U.S.C. §§ 310 and 331 (West 1976).

In the case of any veteran who served for ninety days or more 
during a period of war, a chronic disease becoming manifest 
to a degree of 10 per centum or more within one year from the 
date of separation from such service ... shall be considered to 
have been incurred in or aggravated by such service, 
notwithstanding that there is no record of such disease 
during the period of service.  38 U.S.C. § 312(a) (West 
1976); 38 C.F.R. § 3.307(a) (1976).  Diabetes mellitus is a 
"chronic disease" for the purposes of 38 C.F.R. § 3.307(a).  
38 C.F.R. § 3.309 (1976).

No presumptions may be invoked on the basis of advancement of 
the disease when first definitively diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period...  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c) (1976).

Pursuant to the version of 38 C.F.R. § 4.119, Diagnostic Code 
7913 in effect in April 1976, a 10 percent rating for 
diabetes mellitus was assignable for mild diabetes mellitus, 
controlled by restricted diet, without insulin; without 
impairment of health or vigor or limitation of activity.

Service-connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (1976).

The version of 38 C.F.R. § 3.304(c) in effect in 1976 in 
pertinent part provided that the development of evidence in 
connection with claims for service connection will be 
accomplished when deemed necessary but it should not be 
undertaken when evidence present is sufficient for this 
determination.

The veteran and his representative advance two identifiable 
arguments to support the contention that there was CUE in the 
April 13, 1976, Board decision denying entitlement to service 
connection for diabetes mellitus:  They argue that the Board 
failed to correctly apply 38 U.S.C. § 312 and 38 C.F.R. 
§ 3.307 by requiring a diagnosis of diabetes mellitus within 
one year of service discharge, rather than just 
manifestations of diabetes mellitus during the same time 
frame.  They also argue, by citing to 38 C.F.R. § 3.304(c) 
and emphasizing the medical evidence in favor of the claim, 
that the Board erred in not recognizing what they feel were 
manifestations of diabetes mellitus in service.
 
With respect to the argument that the Board violated the 
provisions of 38 U.S.C. § 312 and 38 C.F.R. § 3.307, the 
veteran and his representative contend that the April 1976 
Board decision equated "manifestation" with "diagnosis," 
and therefore failed to properly apply the referenced 
provisions by requiring nothing less than a diagnosis of 
diabetes mellitus within one year of service discharge in 
order to invoke the presumption of service incurrence.  The 
Board points, out, however, that while the April 13, 1976, 
Board decision included a Finding of Fact stating that 
diabetes mellitus was first diagnosed in September 1959, the 
Board specifically noted in the Conclusion of Law section 
that diabetes mellitus was not manifested to a degree of 10 
percent within the presumptive period.  Moreover, in the body 
of the decision itself, the Board referenced the September 
1959 diagnosis in the context of finding that diabetes 
mellitus was not shown to have actually originated in 
service.  The Board did not specifically address the timing 
of the first diagnosis when discussing the one year period 
after service.  Indeed, the Board's decision first addressed 
the one year period following service in the last sentence of 
the decision, indicating only that the provisions relating to 
presumptive incurrence had been considered.  

In contending that the Board decision was specifically 
addressing 38 U.S.C. § 312 in mentioning the date diabetes 
was first diagnosed, the veteran and his representative have 
misread the decision.  As discussed above, the Board 
mentioned the first diagnosis of diabetes only in the context 
of noting that there were neither clinical manifestations nor 
a diagnosis of diabetes until after service.  The Board notes 
that the veteran and his representative have suggested that 
the April 1976 decision did not specifically determine that 
the fainting spells were not manifestations of diabetes, 
relying on the sentence in the decision stating that the 
etiology of the episodes was not shown.  Given that the Board 
went on to conclude that there was insufficient evidence to 
show that the episodes were related to diabetes mellitus, and 
that there was no evidence of diabetes in service, it is 
rather clear that the Board did in fact determine that the 
fainting spells were not manifestations of diabetes.

To the extent the Board impliedly considered the timing of 
the first diagnosis of diabetes in determining that service 
connection was not warranted under 38 U.S.C.A. § 312, the 
veteran's assertion that the Board was substituting a 
requirement for a diagnosis, rather than just manifestations, 
to invoke the presumption of service incurrence is 
unpersuasive.  The Board made clear in the April 1976 
decision that it did not find the symptoms relied on by the 
veteran and Dr. Connell as showing diabetes to be actually 
associated with diabetes in this case.  Nor did the evidence 
before the Board in April 1976 include any postservice 
evidence of symptoms recognized by the Board as 
manifestations of diabetes until at least September 1959.  
Given the absence of any clinical symptoms recognized by the 
Board as suggesting the presence of diabetes at any point 
prior to September 1959, it is unsurprising that the Board 
noted that the first time diabetes was actually diagnosed in 
the veteran was in September 1959, more than a year after 
service.  As noted previously, the Board specifically 
included a Conclusion of Law making clear that there was no 
evidence of diabetes manifested to a compensable degree 
within one year of service, demonstrating that the Board in 
fact did properly recognize and apply 38 U.S.C. § 312 and 38 
C.F.R. § 3.307.

In short, the Board, in the April 13, 1976, decision, did not 
explicitly or implicitly find that a diagnosis of diabetes 
mellitus was required in the one year period following 
separation from service to invoke the presumption of service 
incurrence.  This is supported by the Board's citation to the 
text of 38 U.S.C.A. § 312, by the Board's specific reference 
to consideration of the presumption of service incurrence 
rule, and by the Conclusion of Law which specifically noted 
that diabetes mellitus was not manifested to a degree of 10 
percent within the presumptive period.  The Board 
consequently concludes that the April 13, 1976, decision 
correctly applied the provisions relating to presumptive 
service incurrence, and the veteran's contention to the 
contrary therefore is without merit

Turning to the argument that the Board erred in determining 
that the fainting spells in service were not manifestations 
of diabetes mellitus, the Board points out that the veteran's 
testimony after service that the fainting spells continued 
throughout service were not supported by any service records 
for 1953 to 1957, and that urinalyses were consistently 
negative for indicia of diabetes.  Moreover, while there were 
medical opinions in favor of the claim, the Board's panel 
included a physician, whose own medical judgment concerning 
the evidence of record was permissible prior to the Court's 
decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
essence, the veteran is really disagreeing with the weight 
accorded the evidence of record by the Board.  A disagreement 
as to how the facts were weighed or evaluated is not the type 
of situation that rises to the level of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3).

In sum, the veteran has failed to demonstrate that the April 
13, 1976, Board decision misapplied, or failed to apply, any 
applicable law or VA regulation, or that the decision 
otherwise contained CUE.  The arguments of the veteran and 
his representative concerning the purported failure of the 
Board to properly apply extant law and regulations are 
without merit.  The other arguments of the veteran and his 
representative boil down to allegations that the Board 
improperly weighed the evidence of record in denying the 
claim; such allegations can never rise to the level of CUE.  
38 C.F.R. § 20.1404; see Fugo v. Brown, 6 Vet. App. 40,45 
(1993).  Moreover, the veteran has not offered an explanation 
as to how the outcome would have been manifestly different 
but for the errors claimed, other than to state, rather 
unpersuasively, that the outcome would have been manifestly 
different if only the Board had favorably considered the 
evidence supporting his claim under 38 C.F.R. § 3.304(c) 
(which only cautions against overdeveloping the evidence in a 
claim).  The Board emphasizes that to demonstrate CUE in a 
Board decision, it must be clear that a different result 
would have ensued but for the claimed error or errors.  38 
C.F.R. § 20.1403(c).

The Board finds that there was evidence in the record 
supporting the Board's decision in April 1976, and there is 
no evidence of the type of error that makes it undebatably 
clear, had the error not been made, that the result would 
have been manifestly different.  38 C.F.R. § 20.1403(a), (c).  
Accordingly, the motion to revise or reverse is denied.  38 
C.F.R. § 20.1405.

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) to the extent that the 
referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error.  VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  In the instant case, the veteran has 
set forth the alleged clear and unmistakable errors, the 
legal and factual basis for the allegations, and why he 
believes the result would have been manifestly different but 
for the alleged error.  Consequently, the veteran has at 
least met the pleading requirements of the revised 38 C.F.R. 
§ 20.1404(b), and denial of his motion on the merits, rather 
than dismissal without prejudice, is appropriate.


ORDER

The veteran's motion to revise or reverse the April 13, 1976, 
Board decision denying entitlement to service connection for 
diabetes mellitus, is denied. 



                       
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



